Plaintiff in error, Louis Baker, was convicted on a charge that he did have in his possession whisky with the unlawful intent to violate provisions of the prohibition *Page 150 
liquor laws, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for 30 days and to pay a fine of $50 and the costs. From the judgment he appealed, by filing in this court on December 22, 1923, petition in error, with case-made. Plaintiff in error has filed a motion to dismiss his appeal, which motion is sustained, the appeal herein is dismissed, and the cause remanded to the trial court.